Citation Nr: 9917327	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  95-33 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin condition as 
secondary to exposure to herbicide agents.

2.  Entitlement to a permanent and total rating for non-
service-connected pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
service connection for a skin condition as secondary to 
herbicide exposure, and for a permanent and total rating for 
non-service-connected pension purposes.  The veteran's Notice 
of Disagreement was received by the RO in February 1995.  The 
Statement of the Case was dispatched in August 1995.  The 
veteran's substantive appeal was received in August 1995.

In July 1997, the Board remanded the case to the RO for 
additional evidentiary and procedural development, including 
to schedule the veteran for a VA compensation examination and 
to address, in the first instance, amendments made to the 
rating schedule for evaluating his psychiatric disorder, as 
contained in 38 C.F.R. § 4.130, which were adopted on 
November 7, 1996, and to compare them with the criteria of 
the pre-November 7, 1996 schedule, as contained in 
38 C.F.R. § 4.132, and apply the version of the regulations 
which was most favorable to his claim, pursuant to the 
caselaw in Karnas v. Derwinski, 1 Vet. App 308 (1991).

The file indicates that the veteran's representative is 
requesting that VA make a determination regarding whether or 
not the veteran is competent for VA purposes.  The question 
of the veteran's competency is not currently at issue, and 
therefore the request for a competency determination is 
referred to the RO for whatever action is deemed appropriate.  
The veteran has not been adjudged incompetent by the VA or by 
any Court, and the Board will proceed with the issues before 
it.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam War era.

2.  The veteran has not been diagnosed with any disability 
recognized by VA as being etiologically related to exposure 
to herbicide agents used in Vietnam; his claim for 
presumptive service connection is not well grounded.

3.  There is medical evidence linking dermatitis with the 
veteran's alleged exposure to herbicide agents used in 
Vietnam; the claim of direct service connection for a skin 
disability based on exposure to herbicide agents is 
plausible.

4.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal concerning 
entitlement to direct service connection for a skin condition 
as secondary to exposure to chemical herbicides has been 
obtained by the RO.

5.  It is not as least as likely as not that there is a 
relationship between current skin disabilities and any 
possible exposure to herbicide agents in Vietnam.


CONCLUSION OF LAW

The veteran's current skin disabilities may not be presumed 
to be secondary to any herbicide exposure during Vietnam 
service, and the diagnosed skin are not directly the result 
of alleged exposure to herbicide agents during Vietnam.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's military service records show that during his 
period of active duty he served in the Republic of Vietnam.  
His service medical records show that at his pre-induction 
examination in October 1968, his skin and lymphatic system 
was normal.  On his medical history, he denied having any 
skin diseases.  The examiner noted on the pre-induction 
examination report that the veteran had keloid on one finger 
which was not considered disabling.  (The finger and hand on 
which the keloid scar lay was not specified in the report.)

Medical reports dated in December 1969 show that the veteran 
complained of a macular papular rash on his back, neck, arms, 
and legs and was given an impression of contact dermatitis.  
Thereafter, no further complaints or treatment for skin 
problems was shown in the service medical records for the 
remainder of his period of active duty.  On separation 
examination in December 1970, his skin and lymphatic system 
was normal.  Shortly after the veteran's discharge from 
service in December 1970, he filed a claim for compensation 
for nerves and was provided with a VA medical examination in 
March 1971.  The report of this examination shows that his 
skin and lymphatic system were clinically normal and that he 
presented no dermatological complaints or history at the time 
of that examination.  At the time of the psychiatric 
examination, the examiner noted that the veteran did not 
describe any particular combat duty.

The veteran's service records show that he was an enlisted 
man during active duty, that his military occupational 
specialty (MOS) was as a medical specialist, and that he was 
attached to an artillery unit.  His records do not make 
mention of, or refer to any exposure to chemical defoliants 
during his period of service in Vietnam.  He did not receive 
any award connoting combat duty.

In 1975, the veteran filed a claim for service connection for 
dermatitis.  By rating action in March 1976, service 
connection was denied as not found on last examination.  The 
veteran was notified of this action, but he failed to appeal.

A private psychiatric hospitalization report from The North 
Carolina Department of Mental Health shows that the veteran 
was treated on an inpatient basis from March 1977 to April 
1977 for alcohol addiction and schizophrenia.  While being 
treated, he was given a physical examination which was 
significant for a diagnosis of venereal warts in his anal 
region, with maceration observed around his groin.  The 
inpatient discharge report shows that the venereal warts were 
subsiding and disappearing prior to the veteran's discharge.

A private medical report, dated in July 1977, shows that the 
veteran had a rash on his groin and a growth on the left side 
of his rectum, and that he was diagnosed with a possible 
genital cyst.  

A VA medical treatment report, dated in August 1982, shows 
that the veteran reported that 3 weeks prior to that clinical 
visit he noticed splotches developing on his face, which then 
spread to his scalp and neck, which itched.  The examiner 
observed that the veteran had a hyperpigmented, splotchy rash 
over his face, neck, shoulders, and back.  The diagnosis was 
skin rash of uncertain etiology, probably fungal.

Private medical records associated with a disability 
determination of the State of North Carolina, dated in 1989, 
include a report from Everette Thombs, M.D.  Dr. Thombs' 
report shows that the veteran reported having a history of 
treatment for a recurrent chest rash which began after he 
left military service and which, according to him, was 
attributed by VA to his service in a tropical climate and 
which require intermittent therapy.  He reported that he 
later developed a different rash in his groin, the cause of 
which was not revealed to him by VA.  He stated that his 
chest and groin rash never completely resolved and that he 
continued to experience episodic recurrences of skin rash 
symptoms.  On examination, he was noted to have large, flat, 
blotchy patches on the anterior and posterior of his chest 
with some whitish discoloration.  Some mild erythema in his 
groin and between both legs, with scattered erythematous 
papules, was also observed.  The opinion of Dr. Thombs was 
that the veteran had a skin rash which appeared to be chronic 
and was probably fungal in origin.

A VA hospitalization report shows that the veteran received 
inpatient treatment for psychiatric reasons from April 1989 
to May 1989, and that the discharge summary shows diagnoses 
of a ganglinous cyst on his right knee, and a lipoma on his 
left calf.  A VA hospitalization report shows that during 
inpatient treatment for psychiatric reasons from September 
1989 to October 1989, he was noted to have a history of 
scrotal rash.  Examination revealed a testicular sebaceous 
cyst, bilaterally, and partial amputation of his right index 
fingernail which the veteran reported was secondary to 
chemical burns.  Some hyperkeratotic areas were observed on 
the proximal interphalangeal joint of his right index finger 
and the medial right 4th finger, and also a scaly type of 
rash on his right facial area at the corner of his mouth.  

A VA hospitalization report shows that while the veteran was 
in the course of receiving treatment for alcohol 
detoxification, from January 1990 to February 1990, he was 
noted to have a hyperkeratotic area on his right index 
finger, and a resolving scrotal rash.  His diagnoses included 
tinea cruris.

An August 1990 VA hospitalization/alcohol detoxification 
report shows that the veteran was noted to have several small 
inclusion cysts on his scrotum, calluses on his toes and 
feet, and scars on his right knee cap and left medial leg 
which were apparently secondary to minor surgery for removal 
of cysts.  The hospital discharge report, dated in August 
1990, shows that the veteran had complained of a rash on his 
elbows, and that he was noted to have a crusted lesion on the 
palmar surface of his feet.  The report shows a pertinent 
diagnosis of dermatomycosis of the feet.  

VA medical records show that in November 1992, the veteran 
complained of having a generalized rash over his body which 
he reported had been present for approximately 3 to 4 months 
prior to the time of treatment, and which he attributed to 
exposure to Agent Orange.  The diagnostic impression was 
scabies and tinea pedis.

Private medical records from Scott Mayse, M.D., dated in 
January 1993 to May 1994, were received and associated with 
the veteran's claims folder.  In a treatment note dated in 
January 1993, Dr. Mayse reported that the veteran suffered 
from chronic dermatitis, that the veteran had a history of 
exposure to Agent Orange, and that dermatitis was 
"possibly" related to the veteran's exposure to Agent 
Orange.  Dr. Mayse did not, however, offer any medical 
evidence to supplement his conclusion.

An October 1993 VA medical report shows that the veteran was 
treated for complaints of a generalized rash which reportedly 
had episodic recurrences.  The report shows a diagnosis of 
skin discoloration, etiology undetermined.

The report of an October 1994 VA dermatological examination 
shows that the veteran complained of having a 23-year history 
of persistent scrotal itching.  The dermatologist observed 
that the veteran had a verrucous nevus of his right index 
finger, reportedly present all his life, and a history of 
exposure to battery acid on his right index fingernail while 
working on his car several years earlier.  Objective findings 
obtained on examination revealed a thickened, lichenified 
eruption on his scrotum and residuals hyperpigmentation about 
his legs, with lesser changes on his trunk.  There was a 
linear verrucous nevus on the medial surface of his right 
index finger, with a smaller linear verrucous nevus on the 
right middle finger.  The diagnoses were verrucous nevus of 
the right index and middle fingers, lichen simplex chronicus 
of the scrotum, and residual hyperpigmentation, presumed to 
be secondary to previous skin eruption, which was not evident 
at the time of this examination.

The report of a private psychiatric evaluation, dated in July 
1991, noted incidentally that the veteran had a history of a 
growth which appeared on his left knee, which was removed but 
which had returned.
 
The transcript of an RO hearing, conducted in August 1996, 
shows that with regard to his claim for service connection 
for a skin disorder, the veteran testified that he had a 
recurrent skin rash which primarily affected his groin, but 
which also occasionally affected his legs and neck, which 
were symptomatic in summer but which were dormant in winter.  
He described having skin lumps and bleeding sores with a 
whitish exudate, and that he had been hospitalized in the 
past for his skin disorder and had been prescribed topical 
skin medications which, according to him, did not alleviate 
his skin rash symptoms.  He expressed his belief that this 
skin rash condition was the result of exposure to Agent 
Orange during his military service in Vietnam.  At the 
hearing, he testified that his last full-time employment was 
working in construction as a brickmason.

Private medical records, dated from 1996 to 1997, from Kings 
Mountain Hospital in North Carolina, show that the veteran 
was diagnosed with history of exposure to Agent Orange in 
1995.  The records show that in June 1996, he reported having 
a history of perianal abscesses and chronic scrotal 
furunculosis since Vietnam.  The diagnosis was chronic 
scrotal furunculosis.

Private hospital records from Kings Mountain Hospital, dated 
in October 1996, show that the veteran had been admitted for 
treatment of alcoholism and was found to have small lesions 
on his groin and rectal area on his admitting examination, 
which he alleged were due to Agent Orange exposure.  Of 
significance was the commentary by the physician who wrote 
the report that the veteran had a history of responding 
poorly to treatment for alcoholism in the past, and that he 
was motivated primarily by a craving for alcohol and that he 
had very little credibility for his statements.  With regard 
to the groin and rectal nodules observed during 
hospitalization, the consulting private physician remarked 
that treatment for this condition should be continued at a VA 
medical facility as VA should be more familiar with 
recognition and treatment of Agent Orange-related problems.  
The private records show a diagnosis of history of Agent 
Orange exposure with knots in the groin by history.

A private treatment report from Kings Mountain Hospital, 
dated in April 1997, shows that the veteran complained of 
having a rash of his groin and shoulders, which he reported 
to have had ever since his service in Vietnam.  An 
examination revealed multiple 1 - 3 millimeter squamous 
nodules in the bearded area of his neck which were non-
tender, with groin masses which were described as being 
similar to those observed on his neck.

Private treatment records from Kings Mountain Hospital show 
that in July 1997, the veteran was treated for a sore on his 
right index finger, which was described as a dried, open 
wound which was black in color and measured approximately 2 
centimeters, slightly swollen, with spreading dry skin 
extending to the nailbed.  The veteran reported that he had 
this condition for about 5 months.  

In December 1997, the veteran was provided by VA with a 
series of medical evaluations, which included a proctology 
and a dermatology examination.  The proctology examination 
report shows that the examiner had stated that the veteran's 
medical records had been extensively reviewed.  The veteran 
reported a history of occasional hemorrhoidal knots with 
prior treatment of lancing of perianal abscesses, with 
complaints of occasional itching.  Physical examination 
revealed him to be of normal nutrition with no signs of 
anemia, no colostomy, no evidence of fecal leakage, normal 
findings on digital rectal examination except for some 
scarring at the anterior of the perineum at approximately the 
6:30 position, with no fissures, hemorrhoids, or evidence at 
that time of bleeding.  The diagnosis was history of knots 
and abscesses of the anal verge with itching at times, and 
healed scars from previous surgery with no evidence of loss 
of sphincter control.

The December 1997 VA skin examination report shows that the 
veteran reported having a history of scrotal itching for a 
period of over 20 years, keloid lesions on his right index 
finger, and a knot on his left foot of several years 
duration.  He reported that he had no treatment for any of 
these conditions, including oral or topical therapies.  He 
also complained of having itchy areas and dark patches on his 
chest and back.  The examining dermatologist noted that the 
veteran's claims file had been reviewed.  On examination, the 
veteran was observed to have lichenified skin colored papules 
on his scrotum, bilaterally.  There were some residual 
hyperpigmented macules on his chest and about his legs, with 
a verrucous plaque on his right index finger extending from 
the proximal interphalangeal joint to the distal tip, with 
involvement of the nail matrix.  Examination of the left 
medial aspect of the foot revealed a verrucous hyperkeratotic 
papule.  

The diagnoses shown in the examination report were linear 
epidermal nevus, right index finger, with involvement of the 
nail matrix, regarded by the examining dermatologist as a 
congenital condition that was predisposed to infection 
because of its location; lichen simplex chronicus of the 
scrotum which was, in the examiner's opinion, not a primary 
eruption but rather a condition secondary to a persistent 
itch/scratch cycle and therefore was not related in any way 
to herbicide exposure; post-inflammatory hyperpigmentation 
with no primary lesions visible at the time of examination 
and therefore, according to the examiner, difficult to 
determine the underlying etiology; and wart versus 
hypertrophic seborrheic keratosis, left foot, which the 
examiner remarked was an easily-treatable condition with 
liquid nitrogen cryotherapy if the veteran so desired it. 

II.  Analysis

In a February 1999 written brief presentation, the veteran's 
representative contended that the RO failed to fully comply 
with the Board remand of July 1997 with regard to the 
instruction that the RO contact Dr. Mayse and obtain a 
detailed statement and opinion from him to explain why he 
concluded in a January 1993 treatment note that the veteran's 
diagnosis of chronic dermatitis was "possibly" related to 
his exposure to Agent Orange.  The claims folder shows that 
in July 1997, the RO sent correspondence to Dr. Mayse's last 
known address in Kings Mountain, North Carolina, requesting 
the clarification ordered by the Board remand.  However, no 
response from Dr. Mayse was received, and so the RO sent a 
letter to the veteran in October 1997, informing him of the 
situation and requesting that he obtain and provide the RO 
with the medical evidence from Dr. Mayse within 60 days.  
Approximately one week afterward, in October 1997, the 
veteran wrote back to the RO, informing them that Dr. Mayse 
had moved to Charlotte and had left behind most of his 
medical records at Kings Mountain Hospital.  The Board finds 
that the RO had fully complied with the July 1997 remand, and 
had made good faith effort to obtain an additional opinion 
from Dr. Mayse.  That the VA was ultimately unsuccessful in 
obtaining the evidence sought, even when it requested 
assistance from the veteran, does not mean that it failed to 
comply with the Board's remand instructions.  Therefore, 
there is no defect which would warrant a remand of this 
particular matter to the RO for corrective action.  In this 
regard, the Board finds that it is unnecessary to request 
records from Kings Mountain Hospital as it is highly unlikely 
that any such records would contain clarification of the 
opinion of Dr. Mayse.  See Gobber v. Derwinski, 2 Vet.App. 
470, 472 (1992) (duty to assist is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim.").  Moreover, it has not been alleged by the veteran 
that these records would contain such clarifying opinion.  
Dr. Mayse has provided copies of his medical records, and the 
undersigned finds that this evidence is sufficient to 
adjudicate the claim.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 (1998) will be considered 
to have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) (1998) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.307(a) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii)(1998).  [Emphasis 
added.]

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(1998).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1998) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; prostate cancer, 
subacute and acute peripheral neuropathy, porphyria cutanea 
tarda; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1998).  "For purposes 
of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves with two years of the date of onset."

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Pursuant to 38 U.S.C.A. § 5107(a), the appellant has the 
burden of submitting evidence sufficient to justify a belief 
that his claim of entitlement to service connection is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

Because there is no evidence of record that the appellant 
developed a skin condition that would be presumptively 
service connected under 38 U.S.C. § 1116 and 38 C.F.R. §§ 
3.307 and 3.309(e), he is not entitled to a presumption that 
his diagnosed skin disabilities are etiologically related to 
exposure to herbicide agents used in Vietnam.  Accordingly, 
he has not submitted a well-grounded claim for presumptive 
service connection.  However, the appellant may also 
establish on a direct basis service connection for a skin 
condition based on exposure to Agent Orange.  

In this case the veteran has submitted a statement from Dr. 
Mayse to the effect that there is a possible relationship 
between chronic dermatitis and the veteran's history of 
exposure to Agent Orange in Vietnam.  He has thus provided 
medical evidence of a nexus between dermatitis and exposure 
to Agent Orange in military service, and the veteran's claim 
for direct service connection is thus well grounded.  Having 
decided that the direct service connection claim is well 
grounded, it must now be determined whether service 
connection is warranted for a skin condition attributable to 
Agent Orange. 

Dr. Mayse is no longer available to provide the Board with 
the basis for his conclusion.  In contrast to Dr. Mayse's 
opinion, a VA physician in August 1982 diagnosed the veteran 
as having a skin rash of uncertain etiology, probably fungal.  
A private physician, E. Thombs, M.D. in 1989 opined that the 
veteran's skin rash was probably fungal in origin.  A VA 
hospital report pertaining to treatment between January 1990 
and February 1990 indicated that the veteran had tinea cruris 
of the scrotum.  Tinea cruris is a term used to describe 
dermatophytosis of the groin and surrounding areas.  
Dorland's Illustrated Medical Dictionary, 1713 (28th ed. 
1994).  Dermatophytosis is defined as a superficial fungal 
infection caused by a dermatophyte.  Dorland's at 450.  A 
dermatophyte is a fungus parasitic upon the skin.  Dorland's 
at 450.  During an August 1990 VA hospitalization, 
dermatomycosis of the feet was diagnosed.  Dermatomycosis is 
defined as a superficial infection of the skin or its 
appendages by fungi.  Dorland's at 449. Again in 1992, 
scabies (a dermatitis caused by the itch mite; See Dorland's 
at 1487) and tinea pedis (a dermatophytosis involving the 
feet; See Dorland's at 1714) were diagnosed.  Significantly, 
the VA examiner in December 1997 attributed the veteran's 
skin lesions to various causes, none of which were related to 
exposure to Agent Orange.  In summary, there is one physician 
who opined there was a possible relationship between 
dermatitis and exposure to Agent Orange.  Other physicians 
have not attributed the veteran's skin condition to this 
cause.  With the characterization of the relationship as 
possible only, the absence of a basis for this conclusion and 
medical evidence attributing the skin conditions to other 
causes, the undersigned finds that it would be speculative to 
conclude that the veteran has dermatitis which is 
attributable to Agent Orange exposure in service.  This is 
especially so as dermatitis was not found on the latest VA 
examination, and all examiners postservice, except for Dr. 
Mayse, have attributed the skin disabilities to causes other 
than herbicide exposure.  In short, the evidence is not at 
least as likely as not that any existing dermatitis is the 
result of exposure to herbicides during military service. 

To the extent that the veteran himself, on his own authority, 
expresses his own opinion that his skin diagnoses are due to 
exposure to chemical herbicides in service, though his 
service records show that he had an enlisted grade MOS as a 
medical specialist, this is not the same as being a medical 
doctor or licensed medical professional.  Furthermore, 
whatever medical training he may have received in service 
nearly 30 years ago would be only of extremely limited 
probative value towards proving the merits of his claim.  
There are no indications in the record that he had maintained 
his medical knowledge following service, or that he is 
presently, or had ever been, a licensed medical professional.  
At his RO hearing in August 1996, he presented oral testimony 
in which he reported that his last full-time employment was 
working in construction as a brickmason.  Consideration must 
also be made of his own personal interest in the outcome of 
his case, which tends to detract from his objectivity and 
thus weighs against the probative value of his opinions with 
regard to the merits of his own claim.  See Pond v. West, No. 
97-1780 (U.S. Vet. App. Apr. 21, 1999).  For these reasons, 
the Board finds that he is not competent to express an 
authoritative opinion regarding any medical causation or 
diagnosis of a medical disability, and his statements in that 
regard are entitled to no probative weight.  Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).


ORDER

Service connection for a skin condition as secondary to 
herbicide exposure is denied.


REMAND

The veteran claims entitlement to non-service-connected 
pension benefits and contends, in essence, that he is 
entitled to these benefits because he is unable to secure and 
maintain employment as a result of multiple non-service-
connected physical and psychiatric disabilities.

The most recent RO evaluation of the nature and severity of 
his non-service-connected disabilities was an August 1995 
rating decision, which listed his disabilities as lichen 
simplex chronicus (rated 10 percent disabling), a personality 
disorder (rated 10 percent disabling), paranoid schizophrenia 
(rated as noncompensable), post-traumatic stress disorder 
(PTSD) (not shown) (rated as noncompensable), alcoholic 
peripheral neuropathy, left hand (rated as noncompensable), 
alcoholic peripheral neuropathy, right hand (rated as 
noncompensable), alcoholic peripheral neuropathy, left foot 
(rated as noncompensable), alcoholic peripheral neuropathy, 
right foot (rated as noncompensable), disability due to Agent 
Orange exposure (not shown) (rated as noncompensable), 
alcoholic liver disease (cirrhosis) (rated as 
noncompensable), alcohol dependence (alcoholism) (not rated), 
and history of alcoholic seizures (rated as noncompensable), 
for a combined rating of 20 percent for non-service-connected 
pension purposes.  

Pursuant to a July 1997 Board remand, the RO scheduled the 
veteran for a series of medical examinations of his skin, 
neurologic system, and liver, gall bladder, and pancreas.  He 
was also provided with a proctological examination and an 
examination for mental disorders (except for PTSD and eating 
disorders) and provided with a laboratory work-up of his 
blood.  All these examinations were conducted in December 
1997, after which the RO rendered a decision in May 1998.  
The May 1998 decision briefly discussed the various symptoms 
and manifestations of the veteran's disabilities which were 
noted at the December 1997 examinations and denied his claim 
for pension benefits.  However, despite the discussion of the 
current severity of the veteran's disabilities, the RO failed 
to present specific impairment percentages for each 
disability, including several newly diagnosed disabilities, 
which had not been recognized and listed on the prior rating 
examination of August 1995.  Accordingly, to avoid prejudice 
to the veteran on appellate review (See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993)), the pension issue must be 
remanded to correct these defects.  See Vargas-Gonzales v. 
West, No. 96-536, (U.S. Vet. App. Apr. 12 1999), slip op. at 
10; Grantham v. Brown, 8 Vet. App. 228, 235 (1995) (reversed 
in part on other grounds) 114 F. 3d. 1156 Fed. Cir. (1997); 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).

The prior Board remand of July 1997 noted that the 
regulations pertaining to ratings of psychiatric disabilities 
were revised effective November 7, 1996, during the pendency 
of the current appeal (See 38 C.F.R. § 4.130 (Effective 
November 7, 1996)).  The Board advised the RO that pursuant 
to the decision of Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), in situations where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.  The RO was instructed to examine and rate 
the veteran's psychiatric disabilities, in the first 
instance, using the criteria from both the old psychiatric 
rating schedule (See 38 C.F.R. § 4.132 (pre-November 7, 1996) 
and the new, and then assigning a percentage rating based on 
the set of criteria which was most favorable to the veteran.  
This was in order to protect the veteran from prejudice of 
his claim (See Bernard, supra.)  The Board remand also 
presented special instructions for the psychiatric examiner 
to review the claims folder and the revised criteria for 
rating psychiatric disabilities in conjunction with the 
examination, together with the criteria in effect prior to 
November 7, 1996.  However, a review of claims files shows 
that the RO neglected to carry out the Board's remand 
instructions.  The report of the December 1997 VA examination 
for mental disorders contained no notation or discussion from 
the examiner which indicated that he had contemplated the 
revised rating criteria, and the May 1998 RO rating decision 
failed to discuss the applicability of the new and old 
psychiatric rating criteria pursuant to Karnas.  Therefore, 
the issue of entitlement to a total rating for pension 
purposes must also be remanded so that the RO may perform the 
action which it was originally instructed to do.  

The Board's July 1997 remand also instructed the RO to review 
the issue of whether the veteran's alcoholism is primary in 
nature or a manifestation of a psychiatric disability.  If 
the decision is adverse to the veteran, he should be so 
notified and afforded an opportunity to file a notice of 
disagreement.  If a timely notice of disagreement is filed, a 
statement of the case should be issued.  The veteran should 
then be notified of the need to file a substantive appeal if 
he wishes the Board to address this matter.  A review of the 
claims file, however, does not show that the RO carried out 
this instruction at all.

The RO's failure to follow the Board's instructions in the 
July 1997 remand with regard to applying the caselaw of 
Karnas and addressing the relationship, if any, between the 
veteran's alcoholism and his psychiatric diagnoses 
constitutes error.  In this regard, the Board takes note of 
the observations of the United States Court of Appeals for 
Veterans Claims (Court) in its opinion in the case of Stegall 
v. West 11 Vet. App. 268 (1998).  In that decision, the Court 
stated that the protracted circumstances of cases on appeal 
such as Stegall demonstrated the compelling need to hold that 
a remand by the Court or by the Board confers on the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders  (emphasis added), and that 
a remand by the Court or the Board imposes a concomitant duty 
to ensure compliance with the terms of the remand.  The Court 
specifically stated that it did not matter that the ROs were 
not under the Board as part of a vertical chain of command 
which would subject them to the direct mandates of the Board, 
since the Secretary of Veterans Affairs is responsible for 
the "proper execution and administration of all laws 
administered by the Department and for the control, 
direction, and management of the Department."  See 38 U.S.C. 
§ 303.  

Finally, the Court in Stegall held that where, as here, the 
remand orders of the Board were not complied with, the Board 
itself errs if it fails to insure compliance.  Therefore, to 
ensure compliance with its July 1997 remand instructions, 
this case will be remanded to the RO as often times as 
necessary until such time that the RO fully complies with the 
instructions of the Board.  The Board reminds the RO that it 
must conscientiously follow the instructions contained in 
this remand, and in all other remands of the Board or the 
Court, in order to expedite all appealed claims and avoid 
causing further delay.  The veteran is entitled by law to a 
prompt appellate decision, and the delays in rendering a 
Board decision due to the RO's errors do him a great 
disservice.  (See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.)

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
December 1997 (the time of the last VA 
examinations of record) for his multiple 
physical and psychiatric disabilities.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured. 

2.  After the above-mentioned records 
have been obtained, the veteran should be 
afforded a general VA medical examination 
(to include evaluation of the veteran's 
liver, anus and rectum, and skin and a VA 
psychiatric, eye and neurological 
examination.  

a.  General information for all 
examiners: Such tests as the examining 
physicians deem necessary should be 
performed.  The claims folder must be 
made available to the examining 
physicians prior to the examinations.

b.  Special instructions for the general 
examiner:  The examiner should obtain a 
complete and detailed medical history 
from the veteran through a review of 
treatment records as well as from the 
veteran personally.  A list of all 
medical complaints should be elicited 
from the veteran, and all complaints 
should be thoroughly evaluated to 
determine if they represent chronic 
disease and to determine the severity of 
same.  Liver function studies should be 
accomplished.  All findings of a rectal 
disability or a liver condition should be 
described in detail.  

The examiner should comment upon the 
effects of the disabilities upon the 
veteran's ordinary activity and on how 
they impair him functionally.  The 
examiner should also be asked to render 
an opinion as to what effect each 
disability singly and together has on the 
veteran's ability to work, and state 
whether any disabling condition is 
susceptible to improvement through 
appropriate treatment.  The factors upon 
which the opinions are based must be set 
forth.

c.  Special instructions for the 
psychiatric examiner: In conjunction with 
the examination, all other indicated 
tests that the RO deems appropriate 
should be performed.  The claims folder 
must be made available to the examiner 
for review before the examination.  The 
examiner should be provided with both the 
new and the old rating criteria for 
psychiatric disorders, as contained in 
38 C.F.R. § 4.132, Diagnostic Code 9411 
(pre-November 7, 1996), and 38 C.F.R. § 
4.130, Diagnostic Code 9411 (post-
November 7, 1996), and asked to state the 
examination findings in terms consistent 
with both rating criteria and to provide 
a GAF (global assessment of functioning) 
score.  A percentage rating must not be 
assigned.

The examiner should be asked to obtain a 
work history from the veteran, to include 
time lost from gainful employment due to 
the veteran's non-service-connected 
psychiatric disability.  The examiner 
should be asked to enter a GAF score on 
Axis V and provide the meaning of same.  
The examiner should also be requested to 
state an opinion as to the degree of 
industrial inadaptability due to the 
veteran's psychiatric disability.  Social 
impairment, as it affects industrial 
adaptability, should be discussed.  If 
gainful employment is precluded due to 
the psychiatric disability, it should be 
indicated.

Considering his/her examination, the 
examiner should be asked whether the 
veteran's substance abuse (including any 
alcohol or drug abuse) is primary in 
nature or the result of a psychiatric 
disability.  If the veteran's substance 
abuse is primary in nature, the examiner 
should be asked whether it is feasible to 
disassociate the symptoms of the 
veteran's substance abuse from his 
psychiatric condition(s).  If 
disassociation is possible, the examiner 
should specify which symptoms and/or 
manifestations are attributable solely to 
the veteran's substance abuse.

d  Special instructions for the 
neurological examiner:  The examiner 
should determine if the veteran has 
neuropathy.  If so, the nerves affected 
and the severity of disability of each 
affected nerve should be discussed.  The 
effect of the disability on the veteran's 
ability to work should be noted.  

e.  Special instructions for the eye 
examiner:  The examiner should evaluate 
the veteran's complaints of "weak eyes" 
and determine if any eye disability is 
present.  If so, all manifestations of 
each disability should be discussed.  The 
veteran's corrected visual acuity should 
be noted, and the effect of any existing 
eye disability on the veteran's ability 
to work should be noted.

3.  Upon receipt of the examination 
reports, the RO should review the reports 
to ensure that they are adequate for 
rating purposes.  If not, the RO should 
return that examination report to the 
examining physician and request that all 
questions be answered.

4.  The RO should review the issue of 
whether alcoholism is primary in nature 
or a manifestation of a psychiatric 
disability.  If the decision is adverse 
to the veteran, he should be so notified 
and afforded an opportunity to file a 
notice of disagreement.  If a timely 
notice of disagreement is filed, a 
statement of the case should be issued.  
The veteran should then be notified of 
the need to file a substantive appeal if 
he wishes the Board to address this 
matter.

5.  Thereafter, when the requested 
developments have been completed, the RO 
should review the claim for a permanent 
and total rating for non-service-
connected disability purposes.  The RO 
should prepare a rating action which 
lists all the veteran's disabilities and 
the percentage evaluation assigned each 
disability.  The review of the claim 
should consider the provisions of the old 
and new regulations for assessing 
psychiatric disorders (as contained in 
38 C.F.R. § 4.132 and § 4.130, both prior 
to and as of November 7, 1996).  The 
claim should be resolved under the 
criteria that are most favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. 
App 308 (1991).  

If the veteran's claim for a permanent 
and total rating for pension purposes 
remains denied, he and his representative 
should be furnished a supplemental 
statement of the case which includes a 
recitation of the percentage rating for 
each diagnosed disability; which cites 
the appropriate diagnostic codes and 
provides a discussion of their 
applicability to the veteran's 
disabilities, including presentation of 
the regulations of both the old and the 
new rating schedule for evaluating 
psychiatric disorders and discussion of 
why the one version is more favorable to 
the veteran's claim and why his 
psychiatric disabilities were thusly 
rated under its provisions; and which 
discusses the application of the two 
standards (average person and 
unemployability under 38 U.S.C.A. § 
1502(a) (West 1991); 38 C.F.R. §§ 3.321, 
4.15, and 4.17 (1998)) by which a 
permanent and total disability rating for 
pension purposes may be assigned.  If the 
veteran has an eye disability, and if the 
proposed regulations for rating eye 
disability are finalized, the RO must 
consider and cite both the old and new 
criteria and determine which one is more 
favorable to the veteran.  In this 
regard, the revised regulations may not 
be considered prior to the effective date 
of the regulation.  The appellant should 
then be given an opportunity to respond.
  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional medical information.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

